PER CURIAM.
Ronald Huber seeks a belated appeal from an order of the circuit court which denied his petition for writ of mandamus. He complains that he did not receive his copy of the order until after the time had expired for filing a notice of appeal.
Because the proceedings below were civil in nature, Huber’s remedy is to move the trial court for relief from judgment. Powell v. Florida Department of Corrections, 727 So.2d 1103 (Fla. 1st DCA 1999). We therefore deny the petition for belated appeal, but our disposition is without prejudice to Huber’s right to file a motion for relief from judgment pursuant to Florida Rule of Civil Procedure 1.540(b).
DENIED.
ALLEN, C.J., PADOVANO and LEWIS, JJ., concur.